Citation Nr: 1731258	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  09-42 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right hip arthritis.

2.  Entitlement to an initial rating in excess of 10 percent for left knee arthralgia as secondary to the service-connected postoperative status fractured left femur.

3.  Entitlement to a rating in excess of 20 percent for postoperative status fractured left femur with minimal functional loss of left hip and 1/2 inch shortening of left lower extremity.

4.  Entitlement to a rating in excess of 10 percent for degenerative disc disease (DDD) of the lumbosacral spine prior to September 8, 2011, and in excess of 20 percent thereafter.

5.  Entitlement to a rating in excess of 10 percent for bilateral foot condition prior to March 18, 2013, and in excess of 30 percent thereafter.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1985 to February 1988.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal following a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), in Boston, Massachusetts.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2016; the transcript is of record.

These matters were before the Board in September 2016 at which time they were remanded for further evidentiary development.

The Veteran was granted entitlement to individual unemployability (TDIU) in February 2012, effective September 08, 2011.  In May 2017, the RO proposed to discontinue entitlement to TDIU because the Veteran's VA Form 21-4140 Employment Questionnaire to verify employment status had not been received.  In June 2017, the VA received the requisite form signed by the Veteran with a notation that he is still unemployed.  Thus, at this time, there is no indication that the Veteran's TDIU benefits were actually discontinued.  Therefore, a claim for TDIU has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   


FINDINGS OF FACT

1.  The Veteran's right hip has displayed flexion greater than 45 degrees, but has shown functional loss due to painful motion and x-ray examinations have revealed degenerative arthritis.  

2.  The Veteran's left knee flexion has been limited at most to 65 degrees and extension to 0 degrees throughout the entire appeal period, but has shown functional loss due to painful motion and x-ray examinations have shown evidence of degenerative arthritis.  

3.  The Veteran's left hip has displayed flexion greater than 45 degrees, but has shown functional loss due to painful motion and x-ray examinations have revealed degenerative arthritis; the left lower extremity shortening in length, variously measured, as well.  

4.  The Veteran's lumbosacral spine displayed evidence of degenerative arthritis with pain on motion, but no limited range-of-motion prior to September 8, 2011.

5.  At no point throughout the entire claims period has the Veteran exhibited forward flexion of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. 

6.  The Veteran displayed pain on manipulation and use of his bilateral feet with at most a 30 degree deviation from midline prior to March 18, 2013.  

7.  The Veteran has not displayed pronounced symptoms of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation not improved by orthopedic shoes or appliances, throughout the entire appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right hip arthritis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5003, 5252, 5253 (2016).

2.  The criteria for an initial rating in excess of 10 percent for left knee arthralgia as secondary to the service-connected postoperative status fractured left femur have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5003, 5256, 5257, 5258, 5259, 5260, 5261 (2016).

3.  The criteria for a rating in excess of 20 percent for postoperative status fractured left femur with minimal functional loss of left hip and 1/2 inch shortening of left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5252, 5253, 5255 (2016).

4.  The criteria for a rating in excess of 10 percent for DDD of the lumbosacral spine prior to September 8, 2011, and in excess of 20 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5003, 5242 (2016).

5.  The criteria for a rating in excess of 10 percent for bilateral foot condition prior to March 18, 2013, and in excess of 30 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  This assists in determining, among other things, entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where the schedular criteria does not provide for a noncompensable rating, such a rating is assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

In determining if a higher rating is warranted based on greater limitation of motion due to pain on use, including use during flare-ups, pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2012).  Similarly, painful motion alone does not constitute limited motion for rating under diagnostic codes pertaining to limitation of motion.  Id.  Pain may result in functional loss, however, if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in 38 C.F.R. §§ 4.40 and 4.45.  Id. 

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

In making all determinations, the Board must fully consider the Veteran's assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

I.  Relevant Diagnostic Codes

38 CFR §4.59 allows consideration of functional loss due to painful motion to be rated to at least the minimum compensable rating for a particular joint.  

Degenerative arthritis is rated under Diagnostic Code 5003.  DC 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, a 10 percent rating is assigned with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent rating is assigned with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003. 

Note (1) provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Id.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id. 

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides for assignment of a 10 percent rating where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral fracture with loss of 50 percent or more of the height. 

A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  An 100 percent rating requires unfavorable ankylosis of the entire spine. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine at Note (2); see also 38 C.F.R. § 4.71a, Plate V.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance for rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  

Alternatively, disability involving disc disease may be rated under the Formula for Rating IVDS Based on Incapacitating Episodes.  That formula provides a 10 percent disability rating for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a. 

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

Under DC 5251, a maximum 10 percent disability evaluation is warranted for limitation of extension of the thigh to 5 degrees.  38 C.F.R. § 4.71a, DC 5251.

Under DC 5252, a 10 percent disability evaluation is assigned for flexion of the thigh limited to 45 degrees; a 20 percent rating is warranted when there is limitation of flexion to 30 degrees; a 30 percent rating is contemplated for limitation of thigh flexion to 20 degrees, and a 40 percent rating is warranted for limitation of thigh flexion to 10 degrees.  38 C.F.R. § 4.71a, DC 5252.

Under DC 5253, a 10 percent disability evaluation is assigned for limitation of thigh rotation, with an inability to toe-out in excess of 15 degrees or where there is limitation of adduction such that one cannot cross legs.  A 20 percent disability evaluation is warranted for limitation of thigh abduction, where motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a, DC 5253. 

Under DC 5255 (femur, impairment of), a 10 percent rating is assigned for malunion of the femur with slight knee or hip disability; a 20 percent rating requires moderate knee or hip disability; a 30 percent rating requires marked knee or hip disability; a 60 percent rating requires either a fracture of the surgical neck of the femur with false joint or a fracture of the shaft or anatomical neck of the femur with nonunion, but without loose motion, and with weightbearing preserved with the aid of a brace.  Finally, an 80 percent rating requires a fracture of the shaft or anatomical neck of the femur with nonunion, with loose motion (spiral or oblique fracture).  See 38 C.F.R. § 4.71a, DC 5255.

Normal range of motion for the hip is flexion from zero degrees to 125 degrees, and abduction from zero degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Under DC 5257, slight recurrent subluxation or lateral instability will be rated as 10 percent disabling, moderate recurrent subluxation or lateral instability will be rated as 20 percent disabling, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5257.

Under DC 5258, a claimant is entitled to a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258.

Under DC 5259, a 10 percent evaluation is assigned for symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, DC 5259.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a, DC 5261.  

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a , DC 5261.

See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint). 

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Under DC 5276, pes planus warrants a 10 percent evaluation when moderate, weight-bearing line over or medial to great toe, inward bowing of the Achilles tendon, pain on manipulation and use of the feet, bilateral or unilateral.  A 30 percent evaluation may be assigned for severe bilateral pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A maximum 50 percent evaluation may be assigned for pronounced bilateral pes planus manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.

II.  Legal Analysis

A.  Right Hip 

The Veteran's right hip arthritis is currently assigned a 10 percent rating, effective April 25, 2005, under DC 5252.  The initial rating was based upon the results of a January 2006 VA examination which showed that flexion was limited to 45 degrees.

At an August 2015 VA examination, the Veteran exhibited normal flexion of the right hip to 125 degrees, extension to 30 degrees, abduction to 45 degrees, and adduction to 25 degrees.  Pain was noted upon flexion.  Tenderness upon palpation over the hip joint was observed.  The Veteran reported that he regularly used a cane and occasionally used crutches.  Degenerative arthritis of both hips with mild joint narrowing was noted.

In December 2016, a VA examination revealed abnormal flexion to 85 degrees, extension to 20 degrees, abduction to 30 degrees, and adduction to 15 degrees.  The Veteran could cross his legs.  Pain was noted on flexion and with weight-bearing.  No objective evidence of pain on palpation was observed.  The Veteran reported regular use of a cane.  Degenerative arthritis was documented on both hips.

The Veteran's right hip has displayed flexion greater than 45 degrees, and is thus noncompensable under DC 5252.  It has also shown functional loss due to painful motion and x-rays revealed degenerative arthritis.  Accordingly, a 10 percent disability rating is appropriate under DC 5003.  Demonstrated flexion and the involvement of joints do not warrant a higher rating.

Additional or alternative ratings have been considered, as well.  The Veteran is service-connected for limitation of extension of the right hip, rated as noncompensable, effective December 1, 2016, under DC 5252.  Further, he is service-connected for limitation of abduction of the right hip, rated as noncompensable, effective December 1, 2016, under DC 5253.  VA examination results and the Veteran's medical treatment records do not indicate that higher evaluations are warranted under these diagnostic codes.

Therefore, a disability rating in excess of 10 percent is not merited.

B.  Left Knee

The Veteran's left knee arthralgia is currently assigned a 10 percent rating, effective November 15, 2007.  The initial rating was assigned based on evidence of degenerative changes and limited motion of a major joint under DC 5003.

At an August 2008 VA examination, the Veteran reported standing and walking limitations and the occasional use of a knee brace, with pain on weight-bearing.  An antalgic gait was observed.  Active flexion was to 65 degrees, passive flexion to 65 degrees; active and passive extension to 0 degrees; and no apparent leg length discrepancy, although the examiner noted that "this is highly variable and I would not dispute other providers who find a discrepancy."  An x-ray examination suggested early degenerative change of the medial compartment and arthralgia due to degenerative joint disease was diagnosed.  Severe functional loss with chores, exercise, and recreation was noted.

A September 2011 VA examiner observed an abnormal gait, that the Veteran favors both legs, that the left knee rotates outwards, and that the left leg is an inch shorter than the right.

A February 2012 x-ray examination indicated mild degenerative arthritis of the left knee.  A November 2014 x-ray examination revealed mild narrowed medial knee joint space with preserved lateral knee joint space.  No significant knee joint effusion was observed.

Degenerative arthritis of both knees was diagnosed at an August 2015 VA examination. The Veteran reported painful and limited motion.  Range-of-motion testing resulted in flexion to 125 degrees and extension to 0 degrees.  The examiner stated that there was pain on flexion but it did not result in functional loss; there was joint line tenderness; there was no recurrent subluxation or effusion and no lateral or joint instability; and there was leg length discrepancy with the left leg 1.2cm shorter than right leg.  The Veteran reported that he used crutches occasionally and a cane regularly.

At a December 2016 VA examination the Veteran was diagnosed with joint osteoarthritis of both knees.  He reported flares with increased pain and limited activities, and pain with weight-bearing.  Range-of-motion testing resulted in abnormal flexion to 125 degrees and extension to 0 degrees.  The examiner determined there was no recurrent subluxation or effusion and no lateral or joint instability.

The Veteran's flexion has been limited at most to 65 degrees and extension to 0 degrees throughout the appeal period, warranting a noncompensable rating under DC 5260 and 5261.  The record indicates functional loss due to painful motion and x-ray examination shows evidence of degenerative arthritis.  Accordingly, a 10 percent disability rating is appropriate under DC 5003.  

Additional or alternative ratings have been considered, as well.  The Veteran was not shown to have recurrent subluxation or lateral instability, dislocated cartilage or removal of semilunar cartilage.  VA examination results and the Veteran's medical treatment records do not indicate that higher evaluations are warranted.

Therefore, a disability rating in excess of 10 percent is not merited.

C.  Fractured Left Femur Residuals

The Veteran's postoperative status fractured left femur with minimal functional loss of left hip and 1/2 inch shortening of left lower extremity is currently assigned a 20 percent rating, effective August 27, 2004, under DC 5255.  

At a December 2004 VA examination, an antalgic gait was observed, and the Veteran stated he walked with a cane on his right side to decrease load-bearing on his left leg.   His left leg was measured to be 1.5 inches shorter than his right leg.  The examiner noted that range-of-motion of the hips with a straight leg was difficult bilaterally, but he had full range-of-motion of the lower knees.

The Veteran reported at a February 2006 VA examination mild pain that comes and goes in his left femur three times weekly, which flared to moderate intensity weekly, due to cold or damp weather, and mild left hip pain that came and went.  Range-of-motion testing resulted in active and passive flexion to 100 degrees, external rotation to 60 degrees, and internal rotation to 0 degrees.  The examiner observed mild tenderness of the left femoral area of the left leg, that the Veteran could cross his legs, that he could toe out greater than 15 degrees, and that his left leg was 0.5 inch shorter than his right leg.  X-ray examination showed minimal narrowing of the left hip joint space and right sacroiliac joint arthritis and an old healed fracture of the mid-distal femur.  The examiner determined there was a mild disability from the left femur, severe disability from right hip arthritis, and mild disability from left hip joint arthritis.

Range-of-motion testing at an August 2015 VA examination indicated abnormal flexion of the left hip limited to 110 degrees.  The Veteran could not cross his legs and pain was noted on flexion, extension, abduction, adduction, external rotation, internal rotation and on weight-bearing.  Tenderness to palpation was observed over the left hip joint.

At a December 2016 VA examination, abnormal flexion of the left hip was limited to 90 degrees.  The Veteran could cross his legs and pain was noted on flexion and with weight-bearing.  Tenderness was observed over the left lateral hip.  The examiner noted that the Veteran did not have malunion or nonunion of the femur or left leg length discrepancy.

The Veteran's left hip has displayed flexion greater than 45 degrees, and is thus noncompensable under DC 5252.  It has also shown functional loss due to painful motion and x-rays revealed degenerative arthritis.  The left lower extremity has shortening in length, variously measured, as well.  Accordingly, a 20 percent disability rating is appropriate under DC 5003.

Additional or alternative ratings have been considered, as well.  The Veteran is service-connected for limitation of extension of the left hip, rated as noncompensable, effective December 1, 2016, under DC 5252.  Further, he is service-connected for limitation of abduction of the left hip, rated as noncompensable, effective December 1, 2016, under DC 5253.  VA examination results and the Veteran's medical treatment records do not indicate that higher evaluations are warranted under these diagnostic codes.

D.  Lumbosacral Spine

The Veteran's DDD of the lumbosacral spine was assigned a rating of 10 percent disabling prior to September 8, 2011, and a rating of 20 percent thereafter. 

At a February 2006 VA examination, the Veteran's gait was observed as antalgic.  No range-of-motion testing was done of the spine.  X-ray examination revealed a mild dextroscoliosis, disc degeneration and mild narrowing at L5-S1, and sacroiliac joint arthritis.  The examiner determined the Veteran had a moderate overall disability due to his back condition.

A January 2008 MRI displayed slight wedging of the L1 and degenerative disc disease at multiple levels and lower facet disease/arthritis.  A 2010 MRI of the spine indicated osteoarthritis.

The Veteran reported flare-ups of back pain that caused him to sit or lie down and affected sleep in a September 2011 VA examination.  Range-of-motion testing resulted in forward flexion ending at 40 degrees; extension ending at 20 degrees; right lateral flexion ending at 20 degrees; left lateral flexion ending at 20 degrees; right lateral rotation at 20 degrees; and left lateral rotation at 20 degrees.  Functional limitations included less movement than normal, weakened movement, excess fatigability, pain on movement, and interference with sitting, standing, and/or weight-bearing.  Visible, palpable spasms of the right spinal muscles from hip to shoulder blade were observed, but were not determined to have resulted in abnormal gait or spinal contour.  There was no IVDS observed.  The Veteran reported regular use of a lumbar spine support brace.  A spinal MRI examination indicated slight wedging of L1 and degenerative disease at multiple levels, as well as lower facet disease/arthritis.  The examiner stated that the Veteran was unable to repetitively bend or twist or obtain items from below knee height.

A November 2014 x-ray examination indicated progression of disc narrowing at L1-2 and development of mild disc narrowing at L4-5 with mild curvature of the dorsolumbar spine convex to the right.

During a December 2014 physical therapy consultation, the Veteran exhibited flexion limited to 25 percent and extension limited to 50 percent with pain.

At a December 2016 VA examination, the Veteran reported flare-ups with increased pain with limited activities.  Range-of-motion testing resulted in forward flexion to 75 degrees, extension to 20 degrees, right lateral flexion to 25 degrees, left lateral flexion to 20 degrees, right lateral rotation to 25 degrees, and left lateral rotation to 20 degrees.  Pain was experienced upon forward flexion, extension, and weight-bearing.  No IVDS with incapacitating episodes was noted.

There is no evidence of limited range-of-motion prior to September 8, 2011, but there exists evidence of degenerative arthritis and pain on motion.  Thus no higher rating under DC 5242 is appropriate prior to September 8, 2011.  Notably, for the purpose of rating disability from arthritis, the lumbar vertebrae are considered a group of minor joints, rated on a parity with a major joint.  38 C.F.R. § 4.45.  As such, an increased 20 percent disability rating is not warranted pursuant to DC 5003.  

In September 2011, the Veteran had forward flexion greater than 30 degrees but not greater than 60 degrees, warranting a 20 percent rating under DC 5242.  Subsequently, he displayed forward flexion greater than 60 degrees but less than 85 degrees, and a combined range-of-motion greater than 120 degrees but less than 235 degrees.  At no point throughout the entire claims period has the Veteran exhibited forward flexion of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Therefore, no higher rating is merited under DC 5242 or DC 5003 throughout the entire claims period.

The Veteran was not shown to have IVDS with incapacitating episodes, thereby not warranting evaluation under the Formula for Rating IVDS Based on Incapacitating Episodes.  Functional loss due to painful motion and x-rays revealed degenerative arthritis and limitation on movement.  X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, was not shown.  Therefore, an increased rating under DC 5003 is not warranted.

As such, there is no evidence to merit an evaluation higher than 10 percent prior to September 8, 2011, and 20 percent thereafter.

The Veteran has displayed radiculopathy over the course of the appeal period; however, he is separately service-connected for that disability under DC 8260 and cannot be evaluated for the same disability, or the same manifestation of a disability, under different diagnostic codes.  38 C.F.R. § 4.14.


E.  Bilateral Foot Condition

The Veteran's bilateral foot condition was assigned a rating of 10 percent disabling prior to March 18, 2013, and a rating of 30 percent thereafter, under DC 5276.

At an October 2006 VA examination, the Veteran was diagnosed with bilateral plantar fasciitis and reported pain, swelling, stiffness, and fatigability while standing and walking in the plantar aspect of feet and flare-ups weekly or more often from prolonged walking or standing.  The examiner observed tenderness on plantar palpation.  His left foot pointed away with a 30 degree deviation from midline, and exhibited a low arch, suggestive of pes planus.  His right foot also displayed a 30 degree deviation from midline, suggestive of pes planus.  X-ray examination was normal.  The Veteran reported that he used orthotic shoe inserts.

At a January 2008 VA examination the Veteran reported bilateral foot pain, swelling, stiffness and fatigability, and reported weekly flare-ups.  Tenderness around the medial plantar surface, moderate flat foot deformity with mild forefoot eversion, and pain on manipulation were observed.  No midfoot malalignment or pronation was found and range-of-motion was within normal limits.

The Veteran was diagnosed with a bilateral flatfoot condition at an August 2015 VA examination where he reported chronic daily pain localized to the medial column and plantar arch.  He noted that he used arch supports.  Functional loss was stated as increased arch pain with prolonged or exertional weight-bearing activity.

At a December 2016 VA examination, pain on weight-bearing, after walking, and sometimes at rest was reported.  No swelling or characteristic callouses, marked deformity, pronation, inward bowing of the Achilles tendon, or marked inward displacement and severe spasm of the Achilles were noted.  The weight-bearing line did not fall over and was not medial to the great toe.  The clinician observed decreased longitudinal arch height of both feet on weight-bearing, pain on weight-bearing and on non-weight-bearing, and that the Veteran was wearing orthotics on both feet.

The Veteran displayed pain on manipulation and use of his bilateral feet with at most a 30 degree deviation from midline prior to March 18, 2013.  Therefore, a higher evaluation is not merited under DC 5276 for that period.  A 30 percent evaluation was awarded thereafter based on severe bilateral pain on manipulation.  

50 percent is not warranted throughout the entire appeal period as there are no pronounced symptoms of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation not improved by orthopedic shoes or appliances.  


ORDER

A rating in excess of 10 percent for right hip arthritis is denied.

An initial rating in excess of 10 percent for left knee arthralgia as secondary to the service-connected postoperative status fractured left femur is denied.

A rating in excess of 20 percent for postoperative status fractured left femur with minimal functional loss of left hip and 1/2 inch shortening of left lower extremity is denied.

A rating in excess of 10 percent for degenerative disc disease of the lumbosacral spine prior to September 8, 2011, and in excess of 20 percent thereafter, is denied.

A rating in excess of 10 percent for bilateral foot condition prior to March 18, 2013, and in excess of 30 percent thereafter, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


